Case 3:17-cv-00108-GPC-MDD Document 984-2 Filed 03/07/19 PageID.108205 Page 1 of 7




                                Exhibit 1
Case 3:17-cv-00108-GPC-MDD Document 984-2 Filed 03/07/19 PageID.108206 Page 2 of 7




                    RE: In re Qualcomm Litigation , No. 17-cv-108-GPC-MDD (S.D. Cal.):
                    Proposed Jury Instructions and Verdict Form
                    Melissa Felder Zappala    to: Jackie Carleton                          03/01/2019 03:29 PM
                         "Michael A. Amon", "Apple/QualcommFRService@fr.com" ,
                         "Apple_Qualcomm_Service"       , "caitlin.blanche@klgates.com"
                         , "CHPW-1010@gibsondunn.com"              ,
                         "chris.wyant@klgates.com"      , "Edward Takashima",
                         "howard.chen@klgates.com", "hugh.bangasser@klgates.com",
                    Cc:
                         "Nathan Denning"      , "NRF_Qualcomm@nortonrosefulbright.com"
                               , "qequalcommapple@quinnemanuel.com" ,
                         "Service-CSM-QC-Apple-CM@cravath.com"             ,
                         "Service-JonesDay-QC-Apple@jonesday.com"          ,
                         "tim.Hobbs@klgates.com"        , "William Weaver"
                    This is an external message from bsfllp.com
    History:               This message has been forwarded.


   Jackie, 

   Thanks for your email.  We do believe the Court will find the chart useful, and to that end, we are 
   planning to submit our chart today. As we will note in that filing, we have no objection to Qualcomm 
   filing a similar chart, or to the parties working together to file revised/competing charts on March 14.  
   We do, however, feel strongly that the chart will be of use to the Court in reviewing the parties’ 
   competing instructions, and wish to provide this tool. 

   Thanks. 

   Melissa Felder Zappala
   Partner

   BOIES SCHILLER FLEXNER LLP
   1401 New York Avenue, N.W.
   Washington, DC 20005 
   (t) +1 202 895 5247
   (t) +1 202 274 1158 (voicemail)
   (t) +1 202 237 2727 (main number)
   mzappala@bsfllp.com
   www.bsfllp.com

   From: Jackie Carleton [mailto:jcarleton@cravath.com] 
   Sent: Tuesday, February 26, 2019 10:56 AM
   To: Melissa Felder Zappala <mzappala@bsfllp.com>
   Cc: Michael A. Amon <Amon@fr.com>; Apple/QualcommFRService@fr.com; Apple_Qualcomm_Service 
   <apple_qualcomm_service@bsfllp.com>; caitlin.blanche@klgates.com; CHPW‐1010@gibsondunn.com; 
   chris.wyant@klgates.com; Edward Takashima <etakashima@bsfllp.com>; howard.chen@klgates.com; 
   hugh.bangasser@klgates.com; Nathan Denning <ndenning@cravath.com>; 
   NRF_Qualcomm@nortonrosefulbright.com; qequalcommapple@quinnemanuel.com; 
   Service‐CSM‐QC‐Apple‐CM@cravath.com; Service‐JonesDay‐QC‐Apple@jonesday.com; 
   tim.Hobbs@klgates.com; William Weaver <wweaver@bsfllp.com>
   Subject: RE: In re Qualcomm Litigation, No. 17‐cv‐108‐GPC‐MDD (S.D. Cal.): Proposed Jury Instructions 
   and Verdict Form




                                                     EXHIBIT 1
                                                      PAGE 1
Case 3:17-cv-00108-GPC-MDD Document 984-2 Filed 03/07/19 PageID.108207 Page 3 of 7



   Melissa,

   As you know, the parties' joint submission on jury instructions and the verdict form stated that "the
   parties intend to continue to meet and confer over the next few weeks" and that the parties would "submit
   an update to the Court on March 14, 2019". Your email Saturday afternoon also proposed that the
   parties "work together to submit [a chart] for our March 14 update ". Our hope was that continued
   negotiations would lead to further agreement among the parties, which would render any chart filed this
   week obsolete. Given the many documents being filed with the Court this week already, we do not
   believe it makes sense to resolve the chart at this time, though are we are happy to continue discussing a
   chart (or charts) to be filed on March 14.


   Best,
   Jackie

   Jackie Carleton
   Cravath, Swaine & Moore LLP
   825 Eighth Avenue | New York, NY 10019
   (212) 474-1148
   jcarleton@cravath.com




   From:      "Melissa Felder Zappala" <mzappala@bsfllp.com>
   To:     "Nathan Denning" <ndenning@cravath.com>
   Cc:     "Michael A. Amon" <Amon@fr.com>, "Apple/QualcommFRService@fr.com" <Apple/QualcommFRService@fr.com>,
   "Apple_Qualcomm_Service" <apple_qualcomm_service@bsfllp.com>, "caitlin.blanche@klgates.com" <caitlin.blanche@klgates.com
   >, "CHPW-1010@gibsondunn.com" <CHPW-1010@gibsondunn.com>, "chris.wyant@klgates.com" <chris.wyant@klgates.com>,
   "Edward Takashima" <etakashima@bsfllp.com>, "howard.chen@klgates.com" <howard.chen@klgates.com>, "
   hugh.bangasser@klgates.com" <hugh.bangasser@klgates.com>, "Jackie Carleton" <jcarleton@cravath.com>, "
   NRF_Qualcomm@nortonrosefulbright.com" <NRF_Qualcomm@nortonrosefulbright.com>, "qequalcommapple@quinnemanuel.com
   " <qequalcommapple@quinnemanuel.com>, "Service-CSM-QC-Apple-CM@cravath.com" <
   Service-CSM-QC-Apple-CM@cravath.com>, "Service-JonesDay-QC-Apple@jonesday.com" <
   Service-JonesDay-QC-Apple@jonesday.com>, "tim.Hobbs@klgates.com" <tim.Hobbs@klgates.com>, "William Weaver" <
   wweaver@bsfllp.com>
   Date:      02/25/2019 04:14 PM
   Subject:     RE: In re Qualcomm Litigation, No. 17-cv-108-GPC-MDD (S.D. Cal.): Proposed Jury Instructions and Verdict Form




   Nathan, 
    
   Following up on the below exchange, we believe the Court will find the jury instructions chart that Apple and the 
   CMs proposed helpful, and we would like to submit this chart prior to March 14.  We understand that Qualcomm 
   would like to either propose edits to our chart, or provide a competing version.  To that end, please provide any 
   edits, or competing version, by COB Wednesday, so that we can provide the Court with a joint submission on 
   Thursday or Friday.  If Qualcomm does not agree to a joint submission by the end of the week, Apple and the CMs 
   will file their chart in the next few days. 
    
    
   Thanks, 




                                                            EXHIBIT 1
                                                             PAGE 2
Case 3:17-cv-00108-GPC-MDD Document 984-2 Filed 03/07/19 PageID.108208 Page 4 of 7



   Melissa

   Melissa Felder Zappala
   Partner




   BOIES SCHILLER FLEXNER LLP
   1401 New York Avenue, N.W.
   Washington, DC 20005 
   (t) +1 202 895 5247
   (t) +1 202 274 1158 (voicemail)
   (t) +1 202 237 2727 (main number) 
   mzappala@bsfllp.com 
   www.bsfllp.com


   From: Nathan Denning [mailto:ndenning@cravath.com] 
   Sent: Saturday, February 23, 2019 12:16 PM
   To: Melissa Felder Zappala <mzappala@bsfllp.com>
   Cc: Michael A. Amon <Amon@fr.com>; Apple/QualcommFRService@fr.com; Apple_Qualcomm_Service <
   apple_qualcomm_service@bsfllp.com>; caitlin.blanche@klgates.com; CHPW‐1010@gibsondunn.com; 
   chris.wyant@klgates.com; Edward Takashima <etakashima@bsfllp.com>; howard.chen@klgates.com; 
   hugh.bangasser@klgates.com; Jackie Carleton <jcarleton@cravath.com>; 
   NRF_Qualcomm@nortonrosefulbright.com; qequalcommapple@quinnemanuel.com; 
   Service‐CSM‐QC‐Apple‐CM@cravath.com; Service‐JonesDay‐QC‐Apple@jonesday.com; tim.Hobbs@klgates.com; 
   William Weaver <wweaver@bsfllp.com>
   Subject: RE: In re Qualcomm Litigation, No. 17‐cv‐108‐GPC‐MDD (S.D. Cal.): Proposed Jury Instructions and Verdict 
   Form

   That's fine.




   From:      "Melissa Felder Zappala" <mzappala@bsfllp.com>
   To:     "Nathan Denning" <ndenning@cravath.com>
   Cc:     "Michael A. Amon" <Amon@fr.com>, "Apple/QualcommFRService@fr.com" <Apple/QualcommFRService@fr.com>,
   "Apple_Qualcomm_Service" <apple_qualcomm_service@bsfllp.com>, "caitlin.blanche@klgates.com" <caitlin.blanche@klgates.com
   >, "CHPW-1010@gibsondunn.com" <CHPW-1010@gibsondunn.com>, "chris.wyant@klgates.com" <chris.wyant@klgates.com>,
   "Edward Takashima" <etakashima@bsfllp.com>, "howard.chen@klgates.com" <howard.chen@klgates.com>, "
   hugh.bangasser@klgates.com" <hugh.bangasser@klgates.com>, "Jackie Carleton" <jcarleton@cravath.com>, "
   NRF_Qualcomm@nortonrosefulbright.com" <NRF_Qualcomm@nortonrosefulbright.com>, "qequalcommapple@quinnemanuel.com
   " <qequalcommapple@quinnemanuel.com>, "Service-CSM-QC-Apple-CM@cravath.com" <
   Service-CSM-QC-Apple-CM@cravath.com>, "Service-JonesDay-QC-Apple@jonesday.com" <
   Service-JonesDay-QC-Apple@jonesday.com>, "tim.Hobbs@klgates.com" <tim.Hobbs@klgates.com>, "William Weaver" <
   wweaver@bsfllp.com>
   Date:      02/23/2019 12:13 PM
   Subject:      RE: In re Qualcomm Litigation, No. 17-cv-108-GPC-MDD (S.D. Cal.): Proposed Jury Instructions and Verdict Form




                                                             EXHIBIT 1
                                                              PAGE 3
Case 3:17-cv-00108-GPC-MDD Document 984-2 Filed 03/07/19 PageID.108209 Page 5 of 7




   Nathan-

   So long as we have agreement that we can work together to submit something along these lines
   for our March 14 update (and if we are not able to reach consensus, that we can both still submit
   something along these lines individually) that is fine with us. If you agree, we will send an
   updated version of the brief ASAP.


   Sent by Boxer

   On February 23, 2019 at 11:49:59 AM EST, Nathan Denning <ndenning@cravath.com> wrote:
   Thanks, Melissa. Received.

   I think we have a problem, though. Apple's Exhibit A is 36 pages, including a 21-page chart that lists
   Apple's instructions, in Apple's preferred order, with a purported cross-reference to Qualcomm's
   "corresponding" instruction. This is, of course, inconsistent with the parties' agreement to limit their
   separate submissions to 12 pages per side.

   As you know, the parties discussed preparing and submitting a joint "cross-reference" chart on one of our
   meet and confers. No proposal was ever circulated, and this chart, which includes cross-references in
   only one direction, is not that joint submission. We are open to discussing a different format that is
   agreeable to both sides, but we cannot do that today. In the interest of getting this filed, we suggest that
   Apple cut this chart for the time being. We can revisit next week and come up with a solution that works
   for everyone for our 3/14 update submission.

   Please let me know promptly what you want to do. We are not prepared to file this as is.

   Thanks,
   Nathan

   Nathan E. Denning
   Cravath, Swaine & Moore LLP
   Worldwide Plaza
   825 Eighth Avenue
   New York, NY 10019
   Direct: (212) 474-1240
   ndenning@cravath.com



   From:     "Melissa Felder Zappala" <mzappala@bsfllp.com>
   To:     "Nathan Denning" <ndenning@cravath.com>
   Cc:     "Michael A. Amon" <Amon@fr.com>, "Apple/QualcommFRService@fr.com" <Apple/QualcommFRService@fr.com>,
   "Apple_Qualcomm_Service" <apple_qualcomm_service@bsfllp.com>, "caitlin.blanche@klgates.com" <caitlin.blanche@klgates.com
   >, "CHPW-1010@gibsondunn.com" <CHPW-1010@gibsondunn.com>, "chris.wyant@klgates.com" <chris.wyant@klgates.com>,
   "Edward Takashima" <etakashima@bsfllp.com>, "howard.chen@klgates.com" <howard.chen@klgates.com>, "
   hugh.bangasser@klgates.com" <hugh.bangasser@klgates.com>, "Jackie Carleton" <jcarleton@cravath.com>, "
   NRF_Qualcomm@nortonrosefulbright.com" <NRF_Qualcomm@nortonrosefulbright.com>, "qequalcommapple@quinnemanuel.com
   " <qequalcommapple@quinnemanuel.com>, "Service-CSM-QC-Apple-CM@cravath.com" <
   Service-CSM-QC-Apple-CM@cravath.com>, "Service-JonesDay-QC-Apple@jonesday.com" <
   Service-JonesDay-QC-Apple@jonesday.com>, "tim.Hobbs@klgates.com" <tim.Hobbs@klgates.com>, "William Weaver" <




                                                         EXHIBIT 1
                                                          PAGE 4
Case 3:17-cv-00108-GPC-MDD Document 984-2 Filed 03/07/19 PageID.108210 Page 6 of 7



   wweaver@bsfllp.com>
   Date:      02/23/2019 11:26 AM
   Subject:      RE: In re Qualcomm Litigation, No. 17-cv-108-GPC-MDD (S.D. Cal.): Proposed Jury Instructions and Verdict Form




   Nathan, 

   With many thanks for your patience, attached is a Zip File that contains a PDF of Exhibit A, and PDF and Word 
   Versions of Exhibits D, F, and H.  
   Please let us know if there’s anything else we should provide.  And as for the cover submission, the signatory 
   should be William Isaacson. 

   Thank you again,
   Melissa




   Melissa Felder Zappala
   Partner

    




   BOIES SCHILLER FLEXNER LLP
   1401 New York Avenue, N.W.
   Washington, DC 20005 
   (t) +1 202 895 5247
   (t) +1 202 274 1158 (voicemail)
   (t) +1 202 237 2727 (main number) 
   mzappala@bsfllp.com 
   www.bsfllp.com


   From: Nathan Denning [mailto:ndenning@cravath.com] 
   Sent: Saturday, February 23, 2019 10:47 AM
   To: Melissa Felder Zappala <mzappala@bsfllp.com>
   Cc: Michael A. Amon <Amon@fr.com>; Apple/QualcommFRService@fr.com; Apple_Qualcomm_Service <
   apple_qualcomm_service@bsfllp.com>; caitlin.blanche@klgates.com; CHPW‐1010@gibsondunn.com; 
   chris.wyant@klgates.com; Edward Takashima <etakashima@bsfllp.com>; howard.chen@klgates.com; 
   hugh.bangasser@klgates.com; Jackie Carleton <jcarleton@cravath.com>; 
   NRF_Qualcomm@nortonrosefulbright.com; qequalcommapple@quinnemanuel.com; 
   Service‐CSM‐QC‐Apple‐CM@cravath.com; Service‐JonesDay‐QC‐Apple@jonesday.com; tim.Hobbs@klgates.com; 
   William Weaver <wweaver@bsfllp.com>
   Subject: RE: In re Qualcomm Litigation, No. 17‐cv‐108‐GPC‐MDD (S.D. Cal.): Proposed Jury Instructions and Verdict 
   Form

   Melissa, do you have an ETC that you can provide? Thanks.




                                                             EXHIBIT 1
                                                              PAGE 5
Case 3:17-cv-00108-GPC-MDD Document 984-2 Filed 03/07/19 PageID.108211 Page 7 of 7




           Remaining portions of email thread omitted due to length.




                                     EXHIBIT 1
                                      PAGE 6
